                             GLASS & HOGROGIAN LLP
                        ATTORNEYS AND COUNSELORS AT LAW
                             A Limited Liability Partnership
                                    85 Broad Street
                                 WeWork – 18th Floor
                                 New York, NY 10004
                                TEL. NO. 212-537-6859
                                FAX NO. 845-510-2219

                                    E-mail: bglass@ghnylaw.com
Bryan D. Glass
   Partner
                                      September 13, 2019

Via ECF and Hand Delivery
Cassandra N. Branch
Assistant Corporation Counsel
Labor and Employment Law Division
New York City Law Department
Office of the Corporation Counsel
100 Church Street, Room 2-176
New York, NY 10007-2601

               Re:    Clarke v. New York City Dep’t of Educ., et al.
                      18 Civ. 1850 (NGG)(JO)
Dear Ms. Branch:

        I am an attorney in the office of Glass & Hogrogian LLP, attorney for the Plaintiff in the
above-captioned action. In accordance with The Honorable Nicholas G. Garaufis’ Individual
Practices and Rules, enclosed is Plaintiff’s Rule 56.1 Counterstatement to Defendants’
Statement of Undisputed Facts and Plaintiff’s Rule 56.1 Statement of Undisputed Facts,
Plaintiff’s Memorandum or Law in Opposition to Defendants’ Motion for Summary Judgment,
and Declaration of Bryan D. Glass in Opposition to Defendants’ Motion for Summary Judgment.


                                                    Respectfully submitted,

                                                    /s: Bryan Glass
                                                    BRYAN D. GLASS




                                                1
